Application by defendant Smith to open a decree which had been entered and enrolled, and to let him in to defend the suit. The Chancellor decided that the recording of the assignment of a mortgage is not of itself to be deemed notice to the mortgagor of such assignment, so as to invalidate any payment made by him, or his heirs or representatives, to the mortgagee. That the recording of such an assignment it only constructive notice of the assignment as against persons claiming by virtue of some subsequent assignment or conveyance from the mortgagee or assignor of the mortgage, or his representatives.
Petition denied, with $10 costs to be paid by C. Smith.